Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In re Quinn McGary                                             Original Mandamus Proceeding

 No. 06-15-00141-CR                                       Opinion delivered by Justice Burgess, Chief
                                                          Justice Morriss and Justice Moseley
                                                          participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.


                                                         RENDERED AUGUST 26, 2015
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk